                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

COLLEEN MOORE, an individual

                 Plaintiff,

v.                                                       Case No: 2:17-cv-546-FtM-38MRM

SAN CARLOS PARK FIRE
PROTECTION & RESCUE,

               Defendant.
                                              /

                                             ORDER1

        Before the Court is Plaintiff Colleen Moore’s Motion to Stay dated September 11,

2018.    (Doc. 59).2     Defendant San Carlos Park Fire Protection & Rescue has not

responded, and the time to do so has expired. Moore’s motion is thus ripe for review.

        Nearly two months ago, the Court granted San Carlos’ motion to dismiss and

dismissed the Third Amended Complaint with prejudice. (Doc. 54). Moore has since

moved this Court to reconsider that decision. (Doc. 60). And she contemporaneously

moved the Court to stay the time to appeal until it decides her motion for reconsideration.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
2
  Moore’s Local Rule 3.01(g) Conference certification is inadequate. She filed her motion before
San Carlos’ counsel had an opportunity to fully consider the motion. (Doc. 59 at 2). Local Rule
3.01(g) requires a good faith effort to resolve the issues raised by the motion. The Court does
not see any such effort here. It cannot overstate the importance of Local Rule 3.01(g) in helping
avoid needless litigation. The Court thus expects all parties to follow Local Rule 3.01(g) going
forward, as it will strike filings that do not comply with the rule’s requirements.
(Doc. 59). Moore’s motion is superfluous because Federal Rule Appellate Procedure

4(a)(4)(A) tolls the time to file an appeal until after a district court decides a timely motion

brought under Federal Rules of Civil Procedure 59 or 60. See e.g., Green v. Drug Enf’t

Admin., 606 F.3d 1296, 1300 (11th Cir. 2010) (“A timely filed Rule 59(e) motion to alter

or amend a judgment (among other motions) tolls the time limit in which to appeal.”).

Because Moore filed a timely motion for reconsideration, the procedural rules toll her time

to file a notice of appeal without the Court having to do so. That said, the Court will deny

the Motion as moot.

       Accordingly, it is now

       ORDERED:

       Plaintiff Colleen Moore’s Motion to Stay (Doc. 59) is DENIED as moot.

       DONE and ORDERED in Fort Myers, Florida this 3rd day of October 2018.




Copies: All Parties of Record




                                               2
